Citation Nr: 1809457	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-03 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability, to include degenerative arthritis.

REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to November 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, Virginia, which denied entitlement to service connection for a bilateral shoulder disability, to include degenerative changes.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. See 38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The evidence of a link between current disability and service must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83. The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Review of the Veteran's service treatment records reflects that he was involved in a motor vehicle accident in July 1959, and that he sustained severe injuries, including to the head. It was noted that the Veteran was unconscious for 2 days. 

The Veteran's VA treatment notes show that in May 2005, a shoulder MRI showed an old rotator cuff tear in the right shoulder  as well as osteoarthritis. VA treatment records contain multiple complaints of bilateral shoulder pain. Indeed, a July 2012 note shows that the Veteran received a cortisone injection in his left shoulder in 2011, and that he had multiple complaints of bilateral shoulder pain. Indeed, the same note reflects that the Veteran has a history of chronic rotator cuff ruptures with muscular atrophy and AC joint atrophy.  In July 2011, the Veteran complained of pain to his right shoulder, at an intensity of 10/10. October 2013 records show that the Veteran underwent physical therapy for bilateral shoulder complaints. A February 2014 VA treatment note shows the Veteran was diagnosed with a left shoulder rotator cuff rupture with advanced AC joint arthropathy, and that he was administered an injection. A December 2016 ER note reflects that the Veteran had left shoulder atrophy and decreased range of motion, and was advised to undergo a reverse total shoulder arthroplasty. Indeed, during an October 2017 VA consultation, the Veteran reported he has problems with his shoulders, can barely move them, and was waiting to undergo shoulder surgery.

In a January 2014 substantive appeal, the Veteran, through his representative, contended that his current bilateral shoulder condition is a direct result of the motor vehicle accident he was involved with in service. Specifically, it is contended that the reason there were no shoulder complaints in service is that he had far worse injuries, including to the head, as a result of the accident. 

The Board also notes that the Veteran's DD-214 shows that his MOS was that of engineer supply specialist, which suggests that part of the Veteran's duties was to carry heavy loads. Indeed, the Veteran conveys the same in a July 2012 statement. 

The Board finds that the Veteran is competent to testify to observable symptomatology, including shoulder pain. In addition, the Board finds that the medical record establishes both a current bilateral shoulder diagnosis as well as a history of shoulder treatment, including injections and physical therapy. The Board finds that the evidence of record contains sufficient indication that the Veteran's claimed bilateral shoulder disability may be associated with his active service. However, the Veteran has not yet undergone a VA examination of his bilateral shoulders. As such, there is insufficient competent evidence of record to decide the Veteran's claim for service connection. McLendon, 20 Vet. App. at 83.

Therefore, the Board finds that VA is duty-bound to afford the Veteran an examination to evaluate the etiology of his claimed right and left shoulder disorder. 38 U.S.C. § 5103A (d) (2012). The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records, and associate the records with the claims file.

2. Following completion of the above, afford the Veteran a VA examination to determine the etiology of the claimed right and left shoulder disabilities. The claims folder should be made available to the examiner for review in connection with the examination, and the examiner should acknowledge such review in the examination report.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right or left shoulder disorder is related to the Veteran's active service. In rendering this opinion, the examiner must specifically discuss the Veteran's motor vehicle accident, as well as any other contentions raised by the Veteran regarding his claimed shoulder disorder. The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. If his reports are discounted, the examiner should provide a reason for doing so.

The examiner must provide a complete rationale for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3. Thereafter, readjudicate the Veteran's claims based on the new evidence of record, including all evidence received since the January 2014 Statement of the Case. If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




